Citation Nr: 0800443	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
chest injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In May 2004, a videoconference hearing was 
held before the undersigned Acting Veterans Law Judge.  See 
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  

In March 2005, the Board remanded the case was remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  It is now before 
the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
veteran did not manifest a chronic low back disorder in 
service, and that his currently diagnosed degenerative disc 
and joint disease of the lumbar spine manifested many years 
after service is not related to his period of active military 
service.

2.  The veteran's inservice episodes of chest pain were acute 
and transitory and resolved without residuals: the veteran's 
current chest pain complaints had their onset many years 
after service and are unrelated thereto.  

CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated during service, nor may the incurrence of 
degenerative arthritis in the low back be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137(West 2002): 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran's current chest disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002)38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For direct service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See 38 U.S.C.A. §§ 1110, 1131; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam 
78 F.3d 604 (Fed.Cir.1996) (table).

Some chronic diseases, including arthritis, may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the veteran has been diagnosed as having 
degenerative disc and joint disease of the lumbar spine as 
well as chest pain of probable musculoskeletal nature.  Thus, 
the first Caluza requirement of a current disability has been 
met.  

There is no evidence of arthritis within one year after the 
veteran's separation from service in January 1964, and the 
chest pain disorder is not deemed a chronic disease for VA 
purposes.  Therefore, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) are not for application.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  Service 
medical records indicate that the veteran was seen in May 
1961 with complaint of a 3-week history atypical chest pain.  
Physical examination was negative, and he was briefly treated 
with Meprobanate.  On January 19, 1962, he had a slip and 
fall injury resulting an abrasion to the chest and contusion 
in the right sacral region.  A consultation later that month 
demonstrated right-sided point tenderness of the sacrum at 
insertion of the paravertebral muscles.  There was no 
evidence of bony or nerve injury.  He underwent diathermy 
treatments based upon a probable impression of lumbosacral 
strain.  There is no further documentation of low back pain 
for the remaining two years of active service after January 
1962.  On October 27, 1963, he received inpatient treatment 
for a 3-week history of sore throat and 4-day history of low 
anterior pleuritic chest pain, bilaterally.  A chest x-ray 
examination for possible TseTse Syndrome was reported as 
within normal limits.  He was diagnosed with acute, viral 
gastroenteritis and flu syndrome.  His chest pain was 
completely asymptomatic at the time of discharge on November 
4, 1963.  There is no further documentation of chest pain for 
the remainder of the veteran's active service.  Competent 
medical evidence, in the form of a January 1964 separation 
examination, clinically evaluated the chest and spine as 
normal.  This is highly probative evidence against a finding 
of chronicity shown in service.  38 C.F.R. § 3.303(b).

Post-service, a private treatment record in June 1974 
reflects that the veteran sustained a chest contusion and 
dorsal spine pain after a fall from a roof.  Physical and x-
ray examination of the lumbar spine were reported as 
"okay."  The veteran settled a workers' compensation claim 
stipulating that he had no permanent residual disability from 
the falling incident.  This is highly probative evidence 
against a finding of chronicity of disability since service.

In March 1984, the veteran received private treatment for 
substernal chest pain, that he described as being present 
when upset or nervous, that was assessed as rule out anxiety 
related chest pain.  In October 1986 he was seen for 
pleuritic chest pain.  The assessment was chest pain of 
unknown etiology, rule out atherosclerotic cardiovascular 
disease.  A history of work related and altercation related 
injuries was reported.  Subsequent evaluations included 
assessments of non-cardiac chest pain, pleuritic type chest 
discomfort etiology unknown, probable musculoskeletal chest 
pain with possible underlying polymyositis, and chest pain 
questionably coronary in nature.

The veteran clearly incurred a serious work-related injury to 
the low back on October 22, 1996.  The injury was described 
as falling into a roller assembly and having a "splits" 
maneuver as a result of his legs being at different heights.  
He was diagnosed with a left-sided disc herniation at L5-S1 
that required surgical intervention.  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  None of the 
medical documentation of record includes competent opinion 
that the veteran incurred a chronic low back or chest pain 
disorder in service.  With respect to the low back, the 
medical and legal documents associated with the veteran's 
October 1996 work injury indicate the onset of a chronic 
lumbar spine disability in October 1996.  This is highly 
probative evidence against the claim.  With respect to the 
chest pain, a VA examiner in May 2003, upon examination of 
the veteran and review of the claims folder, offered a 
diagnosis of musculoskeletal chest pain as well as an opinion 
that the veteran's inservice chest pain complaints had no 
chronic sequelae and that the veteran's current 
musculoskeletal chest pain was not related to the inservice 
episodes.  This is highly probative evidence against the 
claim.  

A November 1998 statement from Dr. A.C.B., vaguely refers to 
treating the veteran from 1962 to 1996 for injuries due to 
falling, including low back syndrome post laminectomy, that 
does not offer any relevant details as to the type(s) of 
injury, date(s) of treatment, and pertinent diagnosis 
contemporaneous in time to service.  This evidence holds 
little, if any, probative value in support of the claims.

The Board has given consideration to the statements of the 
veteran and his spouse relating to the onset and etiology of 
his low back and chest pain.  Clearly, the veteran and his 
spouse are competent to describe chronic and/or recurrent low 
back and chest pain symptoms since service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2007).  The current recollections of chronic 
and/or persistent low back and chest pain symptoms since 
service are not consistent with the lay and medical evidence 
of record existing prior to the filing of his service 
connection claim.  In seeking treatment for his lumbar spine 
disability, the veteran reported the onset of low back pain 
to non-service connected events which is consistent with the 
documentary evidence of record.  See Private treatment record 
dated May 1989 (off and on left leg pain since an injury to 
his back and thoracic area after a work-related falling 
injury); Private treatment record dated June 7, 1994 ("off 
and on" low back pain "related to injuries over the last 
several years); Private Surgical Report dated November 18, 
1997 (treated for low back pain with radiation to the left 
lower extremity resulting from the October 1996 back injury); 
Anesthesia Pain Clinic Note dated March 27, 1998 (constant 
pain since the October 1996 injury); Undated Worker 
Compensation Examination report (symptoms of low back pain 
radiating to left lower extremity first appeared on October 
22, 1996).  With respect to recurrent chest pain, a VA 
examiner reviewed his allegations and found that the 
description of symptoms was not consistent with finding the 
presence of a chronic chest pain disorder in service.  The 
Board specifically finds that the preponderance of the 
evidence is against a finding of persistent or recurrent 
symptoms of disability since service.

As to etiology, the veteran and his spouse have voiced their 
beliefs that his current low back and chest pain disorders 
had their onset in service.  The veteran has further 
attributed his low back disability to several incidents of 
undocumented back injuries in service.  Neither the veteran 
nor his spouse is shown to possess the requisite training to 
speak to issues of medical diagnosis and etiology.  See 
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2007).  
The recollections of past diagnoses by his treating 
physicians holds little, if any, probative weight when 
compared to the documented lay and medical evidence in this 
case.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The 
first post service complaints of low back and chest symptoms 
are documented more than 10 years after his discharge from 
service which is a factor mitigating against a finding of 
service connection.  See Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Simply stated, the service and post-service medical records 
provide highly probative evidence against these claims.  No 
medical evidence indicates that his current low back and 
chest pain disorders are related to service, and one medical 
opinion finds against a connection between service and the 
current chest pain disorder.  The Board must find that the 
service and post-service medical records outweigh the 
veteran's contention that his current disabilities had their 
onset in service.  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of letters sent to the veteran in August 2001, October 
2001 and March 2005.  These letters informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
March 2005 letter specifically advised him to submit any 
relevant evidence in his possession.  Any timing deficits for 
receiving proper notice were cured with the readjudication of 
the claims in the July 2007 Supplemental Statement of the 
Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Notably, the veteran was specifically informed at 
the May 2004 videoconference hearing of the types of evidence 
deemed necessary to address the dispositive issue in both 
claims, a medical nexus opinion, and that he could obtain 
such opinion on his own.  The Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of his claims.  The veteran was not properly 
advised of the criteria for establishing a disability rating 
or effective date of award.  This notice defect, however, 
results in no prejudice to the veteran as the issues have no 
bearing on the claims until such time that an award of 
service connection is granted.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (a notice error is not prejudicial 
when concerning a benefit that cannot be awarded matter of 
law).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant and 
available VA and private treatment records identified by the 
veteran as well as documents pertaining to worker 
compensation claims and a disability claim with the Social 
Security Administration.  Medical opinion was obtained as 
necessary to decide the service connection claim for chest 
pain.  As decided above, the preponderance of the evidence is 
against a finding of persistent or recurrent symptoms of low 
back disability since service and the competent medical 
evidence, in the form of a military examination at separation 
and private examination in 1974, shows that a chronic low 
back disorder was not then existing.  As the evidence of 
record does not otherwise include any competent evidence 
suggesting an association between the current low back 
disorder and active service, the Board has no duty to provide 
examination or obtain medical opinion in this case.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).





ORDER

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for residuals of a chest 
wall injury is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


